Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 23, 39, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2 206 561 (Hiroshi)
In Re claim 22 Hiroshi discloses a dispensing device for preventing the mixing of liquids comprising a dispensing conduit (5, 19) configured to convey a liquid between a supply source (1, 17) and a tank (11, 15), the dispensing conduit comprising a passage for the liquid and a closure system (6, 18) having a passing state allowing flow of liquid in the passage and a blocking state preventing flow of liquid in the passage, an analysis system (8, 20) comprising an analysis chamber configured to collect a sample of liquid present in the dispensing conduit and an odor sensor capable of delivering an odor signal representative of the odor of the liquid sample (Page 4, lines 9-19, detector 8 is sensitive the vapors generated by a liquid and generates an item of information characteristic of the vapors of different compositions, this is the definition of an odor sensor), and a central electronic system (9, 22) connected to the closure system of the dispensing conduit and the odor sensor of the analysis system, wherein the central electronic system is capable of placing the closure system in the passing state if the odor signal delivered by the odor sensor matches the odor of the liquid intended to fill the tank and 
In Re claim 23 Hiroshi discloses a conduit (21) extending between two opposite ends the ends comprising attachment members (16, 18) configured to engage with attachment members of the source and the tank and the attachment member of the supply source configured to be removable (fluid lines connected in the manner shown in figure 2 are designed to be removable for replacement and service).
In Re claim 39 Hiroshi discloses a tank (17)
In Re claim 40 Hiroshi discloses the steps of the dispensing device being interposed between a supply source and a tank, the method providing for placing the closure system in the passing state if the odor signal delivered by the odor sensor matches the odor of the liquid intended for the tank and placing the closure system in the blocking state if the odor detected by the odor sensor does not match the odor of the liquid intended for the tank (Page 3, lines 11-15).
Allowable Subject Matter
Claims 24-38 and 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,341,629 discloses a fluid dispensing system which uses an odor sensor to control a valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753